DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 7, 9, 12, 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 2 recites “the updated conversion neural network” and “the loss function” and wherein the terms “the updated conversion neural network” and “the loss function” have  insufficient antecedent bases for the limitations in claim 2, which causes confusing because it is unclear what “the updated conversion neural network” is, it is unclear what is “input of the updated conversion neural network”, it is unclear what “the loss function” is, and how to use “the loss function” to “obtain the dialog model” and thus, renders claim indefinite. Claim 4 is rejected due to the dependency to claim 2.
Claim 7 is rejected for the at least similar reasons described in claim 2 above since claim 7 recited the similar deficient features as recited in claim 2 above. Claim 9 is rejected due to the dependency to claim 7.
Claim 12 is rejected for the at least similar reasons described in claim 2 above since claim 12 recited the similar deficient features as recited in claim 2 above. Claim 14 is rejected due to the dependency to claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 11, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al (CN 110275939 A, hereinafter Gao).
Claim 1: Gao teaches a method (title and abstract, ln 1-10, a system in figs. 1-2 and a method in fig. 3) for generating a dialogue model (dialog generation model, abstract), the method comprising: 
acquiring a corpus sample set (step S310 in fig. 3, a plurality of sets of training samples acquired, p.12, para 3), a corpus sample comprising input information (each set of the training samples including first input information, p.12, para 4; e.g., x1, x2, x3, … in fig. 2) and target 0, y1, y2, y3, … in fig. 2);
classifying corpus samples in the corpus sample set (determining the context information according to the first input information and the target reply information, and sampling the target word cluster according to the context information to obtain a target word cluster, p.3, para 2), setting discrete hidden variables for the corpus samples based on a classification result (hidden variables determined according to the target word cluster, p.3, para 2) to generate a training sample set (dialog model training in fig. 6, the variables required for the training in steps S610-S630 in fig. 6), a training sample comprising the input information (including first input information x1, x2, x3, for outputting the semantic variable 
    PNG
    media_image1.png
    35
    29
    media_image1.png
    Greyscale
 in fig. 2, the last paragraph of page 16), the target response information (y0, y1, y2, y3, etc., for deriving the implicit state by st=GRU(yt-1, st-1+hz), at step S630 in fig. 6), and a discrete hidden variable (hz  outputted from the training by the 1st target word ez and 1st target cluster vector ecz in fig. 2, at step S630 in fig. 6); and 
training a preset neural network using the training sample set (training method in fig. 6, para 6-7, p.16) to obtain the dialogue model (trained dialog model outputted from S630 in fig. 6), the dialogue model being used to represent a corresponding relationship between inputted input information and outputted target response information (dialog generation model is improved so that questions proposed by a user can be accurately and effectively answered, abstract, para 2, p.7).
Claim 6 has been analyzed and rejected according to claim 1 above and Gao further teaches an apparatus for generating a dialogue model (title and abstract, ln 1-10, a system in 
Claim 11 has been analyzed and rejected according to claims 1, 6 above.
Claim 3: Gao further teaches, according to claim 1 above, wherein the training the preset neural network using the training sample set to obtain the dialogue model, comprises: 
converting the training sample into a text vector for the training sample in the training sample set (a first vector corresponding to a first input information, a second vector corresponding to the target reply information are formed to represent a context vector for determining the hidden variable through the derived vector representation of the first target word cluster ecz and a vector representing the first target word ez: hz = αxecz + βxez, α and β are constant representing proportion of the target word cluster and the target word in the process, and thus, hz inherently is vector type, p.15, para 4-7, p.16, para 1); and 
inputting the text vector into the preset neural network for training to obtain the dialogue model (input to the encoder and the decoder in fig. 2(c)).
Claim 8 has been analyzed and rejected according to claims 6, 3 above.
Claim 13 has been analyzed and rejected according to claims 11, 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 4, 7, 9, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (above).
Claim 2: Gao further teaches, according to claim 1 above, wherein the preset neural network is a conversion neural network (Generation network in fig. 2), and the conversion neural network is a neural network supporting bidirectional encoding of text information (bidirectional encoding x1, x2, x3 as input text information to generate semantic variable vector hgx in the encoding network in fig. 2, at step S610 in fig. 6, the last two paragraphs of p.16, and at step 910 in fig. 9, the past paragraph of p.20 and para 1 of page 21);
the training the preset neural network using the training sample set (the model training method in fig. 6, and training in fig. 2, including input information x1, x2, x3, target reply information y0, y1, y2, y3, and hidden variable hz in fig. 2, discussion above), to obtain the dialogue model (dialog generation model, discussion above), comprises: 
for the training sample in the training sample set, using the input information (encoding data including the input information x1, x2, x3, etc. in fig. 2) and the discrete hidden variable (including the generated hz through posterior network in fig. 2) in the training sample as input, using the target response information in the training sample as expected output (including y0, y1, y2, y3, etc., and the discussion above), training the conversion neural network based on one-way attention mechanism (with an attention mechanism in Generation Network during training, p.16, para 3) using a preset loss function (a loss function of the model training phase for comparing a first probability and a second probability during the training, para p.4, para 24), 
using the input information (x1, x2, x3 as the second input information at step S710, p.18, para 1-2) and the target response information (input information x1, x2, x3 in the encoding section in fig. 2(c), and se y0, y1, y2, y3 in the decoding section in fig. 2(c)) in the training sample as input of the updated conversion neural network (p.16, para 4-5, p. 16 and p.17, para), using the discrete hidden variable in the training sample as expected output (the hidden variable hz  outputted from the training by the 1st target word ez and 1st target cluster vector ecz in fig. 2, p.15, para 5-6 and p.16, para 1), and training the conversion neural network based on two-way attention mechanism (e.g., via encoding and decoding, training and testing, and each of the encoding, training, and testing has two way LSTM network in fig. 2, p.16, para 3) using the loss function to obtain the dialogue model (using the loss function of the model training phase, para p.24, para 2-4).
However, Gao does not explicitly teach the neural network is also supporting unidirectional encoding.
Gao in a different embodiment teaches an analogous field of endeavor by disclosing a neural network (prior network for generating hpx or posterior network for generating hqx and hqy, respectively in fig. 2) and wherein the neural network (the network for generating hpx and the network for generating hqx and hqy in fig. 2) is supporting unidirectional encoding (from hpx or from hqx/hqy to ecz, ez and then hz) and bidirectional encoding of text information (x1, x2, x3 in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the neural network is supporting unidirectional encoding and bidirectional encoding of the text information, as taught by Gao’s embodiment above, to the neural network being supporting the bidirectional encoding of the text information in the method for generating a dialogue model, as taught by Gao, for the benefits discussed above.
Claim 4: The method according to claim 2, wherein the loss function (the loss function, para p.4, para 24, the discussion in claim 2 above) comprises at least one of: 
a negative log likelihood loss function (judging the negative class in the test sample and belongs to negative classes by using the model to be tested, p.22, para 3-5), a bag of words loss function, or a response selection loss function; wherein, the bag-of-word loss function is used to represent a degree of difference between a discrete hidden variable outputted by the conversion neural network ( the second implicit variable hz determined by the Prior Network in fig. 2) and the discrete hidden variable in the training sample (the first implicit variable hz determined by the Posterior Network in fig. 2, a relative entropy DKL(q||p) of the first probability and the second probability corresponding to the first implicit variable and the second implicit variable is determined as the loss function until the loss function reaches the preset value for ending the training of the dialog generation model, p.24, para 2-4); and the 
Claim 7 has been analyzed and rejected according to claim 6, 2 above.
Claim 9 has been analyzed and rejected according to claim 7, 4 above.
Claim 12 has been analyzed and rejected according to claims 11, 2 above.
Claim 14 has been analyzed and rejected according to claim 12, 4 above.

Claims 5, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (above) and in view of reference Chen (US 8762156 B2).
Claim 5: Gao further teaches, according to claim 3 above, wherein the converting the training sample into the text vector for the training sample in the training sample set, comprises: 
performing word segmentation on the input information and the target response information in the training sample for the training sample in the training sample set (the input information and target reply information are converted to text by word segmentation processing to obtain plurality of word texts, p.12, para 6) and converting the training sample into the text vector (the context vector representing the first and the second vectors, and hidden variable vector representation, and the discussion in claim 3 above).
However, Gao does not explicitly teach wherein it is based on role information, word type information, dialogue round information and position information of each of the segmented words in the training sample for the disclosed converting the training sample into the text vector.
Chen teaches an analogous field of endeavor by disclosing a method for converting a speech to a text (title and abstract, ln 1-11 and fig. 1) and wherein converting a speech into a text is disclosed (abstract, col 1, ln 42-47), which is based on role information (using grammar parser including the sequence of sentence, verb, nouns, so that subject, object can be determined, inherently in grammar parser, such as verbs “tell”, “call”, “play”, “stop”, etc., interpreted, col 12, ln 42-55), word type information (verb, noun, article words identified inherently in the grammar parser), dialogue round information (including prior conversation history 603 used in the speech recognition system in fig. 6), and position information of each of the segmented words (position of a word or performing grammar parser, col 2, ln33-41; for the grammar parser, see https://www.thoughtco.com/parsing-grammar-term-1691583; identifying and then merging the repaired texts from a set of interpreters in fig. 4, parsed sentence is repaired in figs. 7-8, col 10, ln 54-67, col 11, ln 1-31) for benefits of achieving a high quality of generating transcription of the speech by providing an accurate and meaningful transcription with the spoken sentences (col 1, ln 9-28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the conversion of the speech into the text  is based on the role information, the word type information, the dialogue round information, and the position information of each of the segmented words, as taught by Chen, to the converting of the training sample into the text vector, as taught by Gao, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 8, 5 above.
Claim 15 has been analyzed and rejected according to claim 13, 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654